Exhibit 10.12

THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

Dated: January 12, 2010

WARRANT TO PURCHASE

COMMON STOCK OF

LUNA INNOVATIONS INCORPORATED

This certifies that Hansen Medical, Inc. (the “Holder”), for value received, and
contingent upon the satisfaction of the conditions set forth in Section 1 below,
is entitled to purchase, at a purchase price of $0.01 per share (the “Stock
Purchase Price”), from Luna Innovations Incorporated, a Delaware corporation
(the “Company”), up to that number, if any, of fully paid and nonassessable
shares of the Company’s Common Stock, par value $0.001 per share (the “Common
Stock”), equal to the Warrant Shares, as determined in accordance with the
following calculation:

 

number of shares of

Common Stock

issuable upon exercise

of the Warrant (the

“Warrant Shares”)

  =  

((0.099 x Total Shares of

Outstanding Common

Stock of the Company) –

number of Shares (as

defined below)) / 0.901

   

For the purposes hereof, “Shares” at any given time means the number of shares
of Common Stock issued to Hansen Medical, Inc. pursuant to the Settlement
Agreement plus the aggregate number of shares of Common Stock issued upon
exercises of this Warrant prior to such time, if any. Within fifteen business
days following the end of each fiscal quarter of the Company, and within ten
business days after receipt of any request from the Holder, the Company shall
provide the Holder a certificate signed by the Company’s Chief Financial Officer
specifying the total number of shares of Common Stock issued and outstanding as
of the end of such fiscal quarter or, as applicable, the date of such request
(the “Total Shares of Outstanding Common Stock of the Company”) and the total
number of Shares as of the end of such fiscal quarter or, as applicable, the
date of such request. For purposes of calculating the number of Warrant Shares,
the Holder shall be entitled to rely on such certification.

 

1



--------------------------------------------------------------------------------

1. Exercise; Issuance of Certificates; Acknowledgement. This Warrant shall not
be exercisable unless and until the Company has issued any shares of Common
Stock after the Effective Date. To the extent there exists any Warrant Shares
during the Term, this Warrant shall be exercisable at any time from time to time
from and after the Effective Date (as defined in that certain Confidential
Settlement Agreement, dated December 11, 2009, by and between Luna Innovations,
Inc. and Luna Technologies, Inc., and Hansen Medical, Inc. (the “Agreement”)) up
to and including 5:00 p.m. (Pacific Time) on the three (3) year anniversary of
the Effective Date (such duration being the “Term”), upon delivery to the
Company in accordance with Section 9 below of (i) the Form of Subscription
attached hereto duly completed and executed, and (ii) payment pursuant to
Section 2 of the aggregate Stock Purchase Price for the number of Warrant Shares
for which this Warrant is being exercised determined in accordance with the
provisions hereof.

This Warrant is exercisable at the option of the Holder for all or any part of
the Warrant Shares (but not for a fraction of a share) which may be purchased
hereunder from time to time, if any. The Company agrees that the shares of
Common Stock purchased under this Warrant shall be and are deemed to be issued
to the Holder hereof as the record owner of such shares as of the close of
business on the date on which the duly completed and executed Form of
Subscription is delivered in accordance with Section 9 and payment is received
for such shares. Certificates for the shares of the Common Stock so purchased,
together with any other securities or property to which the Holder hereof is
entitled upon such exercise, shall be delivered to the Holder hereof by the
Company at the Company’s expense within a reasonable time after the rights
represented by this Warrant have been so exercised and in any event no later
than three (3) business days. Any shares of Common Stock issued pursuant to this
Warrant shall have the following legend; provided that such legend will be
removed from such issued shares when such shares may be sold without applicable
volume limits under Rule 144:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.”

Each Certificate so delivered shall be in such denominations of the Warrant
Shares as may be requested by the Holder hereof and shall be registered in the
name of such Holder. Notwithstanding anything to the contrary contained herein,
unless the Holder otherwise notifies the Company, this Warrant shall be deemed
to be automatically exercised using the Net Issuance Method pursuant to
Section 2 hereof immediately prior to the date on which this Warrant ceases to
be exercisable.

2. Payment for Shares. The aggregate purchase price for Warrant Shares being
purchased hereunder may be paid either (i) by cash or wire transfer of
immediately available funds, (ii) if the fair market value of one (1) share of
the Warrant Shares on the date of exercise is greater than the Stock Purchase
Price, by surrender of a number of Warrant Shares which have a fair market value
equal to the aggregate purchase price of the Warrant Shares being purchased
(“Net Issuance”) as determined herein, or (iii) any combination of the
foregoing. If the Holder elects the Net Issuance method of payment, the Company
shall issue to Holder upon exercise a number of shares of Warrant Shares
determined in accordance with the following formula:

 

       X=       Y(A-B)                 A    where:    X =   the number of
Warrant Shares to be issued to the Holder;    Y =   the number of Warrant Shares
with respect to which the Holder is exercising its purchase rights under this
Warrant;    A =   the fair market value of one (1) share of the Warrant Shares
on the date of exercise; and    B =   the Stock Purchase Price.

 

2



--------------------------------------------------------------------------------

No fractional shares arising out of the above formula for determining the number
of shares to be issued to the Holder shall be issued, and the Company shall in
lieu thereof make payment to the Holder of cash in the amount of such fraction
multiplied by the fair market value of one (1) share of the Warrant Shares on
the date of exercise. For purposes of the above calculation, the fair market
value of each share of Common Stock shall be deemed to be the average of the
closing prices of one share of common stock on the national securities exchange
or other nationally recognized trading system on which the shares of Common
Stock are traded over the five (5) day period ending one (1) day prior to the
date of exercise.

3. Shares to be Fully Paid; Reservation of Shares. The Company covenants and
agrees that all Warrant Shares will, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable and free from all preemptive rights of any
stockholder and free of all liens and encumbrances with respect to the issue
thereof except for (i) restrictions on transfer provided for herein or under
applicable federal and state securities laws and (ii) liens and encumbrances
created by Holder. The Company further covenants and agrees that during the
Term, the Company will at all times have authorized and reserved, for the
purpose of issue, a sufficient number of authorized but unissued shares of
Common Stock when and as required to provide for the exercise of the rights
represented by this Warrant.

4. Adjustments.

4.1 Reclassification. If any reclassification of the capital stock of the
Company shall be effected in such a way that holders of Common Stock shall be
entitled to receive stock, securities, or other assets or property, then, as a
condition of such reclassification, lawful and adequate provisions shall be made
whereby the Holder hereof shall thereafter have the right to purchase and
receive (in lieu of the shares of the Common Stock purchasable and receivable
upon the exercise of the rights represented hereby) such shares of stock,
securities or other assets or property as may be issued or payable with respect
to or in exchange for a number of outstanding shares of such Common Stock equal
to the number of shares of such Common Stock purchasable and receivable upon the
exercise of the rights represented hereby as if Holder had so exercised such
rights immediately prior to such reclassification. In any reclassification
described above, appropriate provision shall be made with respect to the rights
and interests of the Holder of this Warrant to the end that the provisions
hereof shall thereafter be applicable, as nearly as may be, in relation to any
shares of stock, securities or assets thereafter deliverable upon the exercise
hereof.

 

3



--------------------------------------------------------------------------------

4.2 Notice of Adjustment. Upon any adjustment contemplated in this Section 4,
the Company shall give written notice thereof in accordance with Section 9. The
notice shall be signed by the Company’s chief financial officer and shall set
forth in reasonable detail the method of calculation of such adjustment and the
facts upon which such calculation is based.

4.3 Other Notices. If at any time:

(a) the Company shall declare any cash dividend upon its Common Stock;

(b) there shall be any capital reorganization or reclassification of the capital
stock of the Company; or consolidation or merger of the Company with, or sale of
all or substantially all of its assets to, another person; or

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

then, in any one or more of said cases, the Company shall give by notice in
accordance with Section 9: (a) at least ten (10) days prior written notice of
the date on which the books of the Company shall close or a record shall be
taken for such dividend or for determining rights to vote in respect of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and (b) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution (except to the extent
involuntary), liquidation, winding-up or public offering, notice on the earlier
of (X) the date on which notice is given to the Company’s stockholders or (Y) at
least ten (10) days prior written notice of the date when the same shall take
place. Any notice given in accordance with the foregoing clause (a) shall also
specify, in the case of any such dividend, the date on which the holders of
Common Stock shall be entitled thereto. Any notice given in accordance with the
foregoing clause (b) shall also specify the date on which the holders of Common
Stock shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, sale, dissolution, liquidation, winding-up, conversion or public
offering, as the case may be.

4.5 Acquisition. In the event of any reorganization, consolidation or merger of
the Company other than a mere reincorporation transaction (an “Acquisition”),
then, as a condition of such Acquisition, lawful and adequate provisions shall
be made whereby the Holder hereof shall thereafter have the right to purchase
and receive (in lieu of the shares of the Common Stock purchasable and
receivable upon the exercise of the rights represented hereby), at the same
exercise price, such shares of stock, securities or other assets or property as
may be issued or payable with respect to or in exchange for a number of
outstanding shares of such Common Stock equal to the number of shares of such
Common Stock purchasable and receivable upon the exercise of the rights
represented hereby as if Holder had so exercised such rights immediately prior
to such Acquisition. In any Acquisition described above, appropriate provision
shall be made with respect to the rights and interests of the Holder of this
Warrant to the end that the provisions hereof shall thereafter be applicable, as
nearly as may be, in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.

 

4



--------------------------------------------------------------------------------

5. No Voting or Dividend Rights. Nothing contained in this Warrant shall be
construed as conferring upon the Holder hereof the right to vote or to consent
to receive notice as a stockholder of the Company or any other matters or any
rights whatsoever as a stockholder of the Company. No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been duly exercised and the applicable
Warrant Shares received by Holder.

6. Warrant Non Transferable. This Warrant and all rights hereunder may not be
transferred, in whole or in part, without Company’s prior written consent.
Notwithstanding the foregoing, Holder may transfer or assign this Warrant in
connection with a merger, consolidation or sale of substantially all of the
assets of Holder, provided that Holder provides the Company with written notice
of such transfer or assignment.

7. Lost Warrants. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation
upon surrender and cancellation of such Warrant, the Company, at Holder’s
expense, will make and deliver a new Warrant, of like tenor, in lieu of the
lost, stolen, destroyed or mutilated Warrant.

8. Modification and Waiver. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder.

9. Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Warrant shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to the other party; (b) when sent by facsimile, with receipt
confirmation, to the number set forth below if sent between 8:00 a.m. and 5:00
p.m. recipient’s local time on a business day, or on the next business day if
sent by facsimile to the number set forth below if sent other than between 8:00
a.m. and 5:00 p.m. recipient’s local time on a business day; or (c) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the applicable parties as set forth below with next
business day delivery guaranteed, provided that the sending party receives a
confirmation of delivery from the delivery service provider. Each person making
a communication hereunder by facsimile shall promptly confirm by telephone to
the person to whom such communication was addressed each communication made by
it by facsimile pursuant hereto but the absence of such confirmation shall not
affect the validity of any such communication. A party may change or supplement
the addresses given below, or designate additional addresses, for purposes of
this Section 9 by giving the other party written notice of the new address in
the manner set forth above.

 

5



--------------------------------------------------------------------------------

If to the Holder:    Hansen Medical, Inc.    800 E. Middlefield Road    Mountain
View, CA 94043    Attn: Arthur Hsieh    Facsimile: 650-404-5901    Email:
Arthur_Hsieh@hansenmedical.com If to the Company:    Luna Innovations Inc.   
One Riverside Circle, Suite 400    Roanoke, VA 24016    Attn:
                                            Facsimile:
                                

10. Governing Law; Jurisdiction; Venue.

(a) Choice of Law. This Warrant shall be governed by, and interpreted in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws, or applicable federal law as to a particular subject where federal law
governs, such as for example, the Patent Act governing patents or the Copyright
Act governing copyrights.

(b) Alternative Dispute Resolution. Notwithstanding subsections (c) below, in
the event some provision of a Settlement Document expressly creates an
alternative dispute resolution provision as to a particular type of dispute,
then such disputes shall be resolved as so specified in the Agreement.

(c) Consent to Jurisdiction. Each Party hereby (i) consents and submits to the
venue and co-exclusive jurisdiction of the courts of New Castle County in the
State of Delaware and the Federal courts of the United States sitting in such
part of the District of Delaware, (ii) agrees that all claims may be heard and
determined in such courts, (iii) irrevocably waives (to the extent permitted by
applicable law) any objection that it now or hereafter may have to the laying of
venue of any such action or proceeding brought in any of the foregoing courts,
and any objection on the ground that any such action or proceeding in any such
court has been brought in an inconvenient forum, and (iv) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
permitted by law. Each of the parties hereby consents to service of process by
any party in any suit, action or proceeding in accordance with such applicable
law.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer, thereunto duly authorized as of the date first above written.

 

LUNA INNOVATIONS INCORPORATED By:  

/s/ Kent Murphy

Name:   Kent Murphy Title:   CEO

 

Agreed and Acknowledged: HANSEN MEDICAL, INC. By:  

/s/ Fred Moll

Name:   Fred Moll Its:   CEO



--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

(To be signed only upon exercise of Warrant)

To:                                         

The undersigned, the holder of a right to purchase shares of Common Stock of
Luna Innovations Incorporated, a Delaware corporation (the “Company”), pursuant
to that certain Warrant to Purchase Common Stock of Luna Innovations
Incorporated (the “Warrant”), dated as of January 12, 2010, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder,                                         
(                    ) shares of Common Stock of the Company, it being agreed
that the foregoing shares shall not exceed the number of Warrant Shares as of
the date hereof, and herewith makes payment of Dollars ($            ) therefor
by the following method:

(Check one of the following):

 

 

  (check if applicable)    The undersigned hereby elects to make payment of
Dollars                      ($            ) therefor in cash.

 

  (check if applicable)    The undersigned hereby elects to make payment for the
aggregate exercise price of this exercise using the Net Issuance method pursuant
to Section 2 of the Warrant.

The undersigned represents that it is acquiring such securities for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof and that the undersigned is an accredited investor as
defined in Rule 501 under the Securities Act of 1933, as amended.

 

DATED:                            HANSEN MEDICAL, INC.   By:  

 

  Name:  

 

  Its:  

 

 

1